[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1366

                        UNITED STATES,

                          Appellee,

                              v.

          PASQUALE MUNAFO, A/K/A PAT, A/K/A FAT PAT,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Reginald C. Lindsay, U.S. District Judge]                                                                 

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

John Wall on brief for appellant.                     
Donald K. Stern, United  States Attorney, James  C. Rehnquist  and                                                                         
Ernest S.  Dinisco, Assistant  United States  Attorneys, on  brief for                          
appellee.

                                         

                       October 14, 1997
                                         

     Per Curiam.   Upon careful review, we perceive  no clear                           

error in the district court's  determination of the amount of

loss.    Further,  no improper  double  counting  occurred in

adjusting appellant's  sentence both for  his managerial role

in the offense under U.S.S.G.    3B1.1(b), as well as for his

business  of receiving  and  selling  stolen  property  under

U.S.S.G.   2B1.1(b)(4)(B).  See  United States v. Reeves,  83
F.3d 203, 208 (8th Cir. 1996).

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-